Citation Nr: 0839412	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for mandible loss due to VA 
medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).

In a VA Form 9, Appeal to the Board, received in January 
2006, the veteran indicated he wanted to have a hearing 
before the Board in Washington, D.C.  The record reflects 
that in November 2007 the veteran was notified that his Board 
hearing was scheduled for February 2008.  He subsequently 
failed to appear.  Thus, there is no hearing request pending 
at this time.  See 38 C.F.R. § 20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's jurisdiction is limited to those matters over 
which there is a justicable case or controversy in appellate 
status.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In this 
regard, the appellant has claimed entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002), 
because of a mandibular loss.  Significantly, a review of the 
claims file reveals that the appellant is already service 
connected for residuals of a fracture of the mandibular 
alveolar process, as well as for residuals of a left 
mandibular ameloblastoma.  While the RO has confusingly 
elected to analogously rate the ameloblastoma under neoplasms 
of the respiratory system, 38 C.F.R. § 4.97, Diagnostic Code 
6820 (2007), the Board finds that a more appropriate 
Diagnostic Code for rating the disability caused to the 
mandible by the tumor would be 38 C.F.R. § 4.150, Diagnostic 
Codes 9900, 9901, 9902, 9903, or 9904 (2007).  See 38 C.F.R. 
§ 4.20 (2007) (When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but also 
the anatomical localization and symptomatology are closely 
analogous.)  

In light of these factors, it appears that any mandibular 
loss is already service connected, and that awarding 
compensation under 38 U.S.C.A. § 1151 would not result in any 
additional benefit to the appellant.  38 C.F.R. § 4.14 (2007) 
(The evaluation of the same disability under various 
diagnoses is to be avoided.)  Hence, the Board is at a loss 
to find what additional compensation the appellant is seeking 
under the law.  Still, in light of the decision in Bernard v. 
Brown, 4 Vet. App. 384 (1993), the Board will give the 
veteran and his representative an opportunity to present 
argument as to why the Board should exercise jurisdiction 
over this claim.

Therefore, this case is REMANDED for the following action:

1.  The veteran and his representative 
should explain the additional benefit or 
benefits for a mandibular loss that are 
sought pursuant to 38 U.S.C.A. § 1151 
that are not already service connected.  
The veteran should understand that if a 
disorder is already service connected, 
awarding compensation for that same 
disability under 38 U.S.C.A. § 1151 is 
precluded as a matter of law.  38 C.F.R. 
§ 4.14 (2007).

2.  Thereafter, the RO should 
readjudicate the claim.  If the veteran 
has presented a viable basis for why 
appellate jurisdiction should be 
exercised, the RO must it should consider 
whether any additional development is in 
order to include referral of the case to 
an appropriate specialist for review 
under the standard for reviewing 
38 U.S.C.A. § 1151 claims that was in 
effect in 1994.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

